Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered September 22, 2016. The order, among other things, granted plaintiff’s motion for partial summary judgment and denied defendant’s cross motion for partial summary judgment. It is hereby ordered that said appeal is unanimously dismissed without costs. Same memorandum as in RES Exhibit Servs., LLC v Genesis Vision, Inc. ([appeal No. 3] 155 AD3d 1515 [4th Dept 2017]). Present—Whalen, P.J., Peradotto, Lindley, NeMoyer and Cur-ran, JJ.